DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 8, 21, 23-25, 28, 29, 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.												Regarding claim 1, 21 and 29, the claim is amended to state the resources of the NZP CSI-RS and the IMRs are configured separately.  Applicant states there is support for the amendment in Para [0055] and [0067].  These paragraphs don’t appear to have support for the new limitation.  Applicant should indicate where there is support for this limitation.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 21, 23-25, 28, 29, 31 and 32  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0162966, hereinafter Kim), in view of Yum et al (US 2018/0175983, hereinafter Yum, claiming the priority date of provisional application 62/180,624), in view of Etemad et al (US 2014/0036796, hereinafter Etemad) and in view of Prasad et al (US 2014/0198751, hereinafter Prasad).

Regarding claim 1, Kim discloses a method for a wireless communication system that comprises a base station (BS) and a user equipment (UE), the method comprising: transmitting, from the BS to the UE, a trigger request (eNB configures aperiodic IMR and makes a request for CSI feedback from UE, Para [0172]); transmitting, from the BS to the UE, Interference Measurment Resources (IMRs) that are aperiodic IMRs or periodic IMRs (the eNB informs the UE of IMR configurations which can be periodic IMRs or aperiodic IMRs, Para [0165]); and performing, with the UE, interference measurements based on the IMRs and transmitting from the UE to the BS, aperiodic CSI reporting based on the interference measurement (the eNB may configure aperiodic IMR for a UE, request aperiodic CSI feedback from the UE and the UE can feedback aperiodic CSI report based on the IMR measurement, Para [0172]);									but does not disclose transmitting from the BS to the UE, a timing offset between a time when the trigger request that triggers to perform an aperiodic CSI-RS reporting is transmitted and a time when a NZP CSI-RS is transmitted nor applying the offset.  Yum discloses a timing offset between the aperiodic CSI request and the transmitted CSI-RS, see Para [0235] and Fig. 7-9 or Fig. 3/6/7 from provisional application 62/180,624 and the aperiodic CSI-RS indication may be transmitted in sub-frame n and the aperiodic CSI-RS may be transmitted in sub-frame n+p, Para [0204-205], where the CSI-RS indication is transmitted with the aperiodic CSI request, Para [0235];											and does not explicitly disclose measuring, with the UE, the NZP CSI-RS nor a second timing offset, the same value as the first offset, between the trigger request is transmitted and a time when the IMR is transmitted.  Etemad discloses a CSI process where a UE measures quality of a channel using NZP-CSI-RS, Para [0027], NZP CSI-RS resources can also be used for interference measurements instead of ZP CSI-RS resources in addition to being used for channel measurements, Para [0023].  Therefore the second timing offset is the same period as the first timing offset as some of the NZP CSI-RS resources are interference resources (IMR).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Yum in order to efficiently report CSI according to a number of extended antenna ports and utilize Etemad in order to reduce interference when using CoMP and so the UE can deliver knowledge of the downlinks channels that exist between the different TPs;												and the references do not explicitly disclose the resources of the NZP CSI-RS and the IMRs are configured separately. Prasad explicitly discloses the BS configures several NZP CSI-RS resources for a UE and can also configure a separate resource for interference measurement, Para [0025].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Prasad in order to consider different CSI reporting schemes for FD beamforming that reduces intra-cell and inter-cell interference.
Regarding claim 21, Kim discloses a user equipment (UE) comprising: a receiver that receives, from the BS to the UE, a trigger request (eNB configures aperiodic IMR and makes a request for CSI feedback from UE, Para [0172]), and receiving Interference Measurment Resources (IMRs) that are aperiodic IMRs or periodic IMRs (the eNB informs the UE IMR configurations which can be periodic IMRs or aperiodic IMRs, Para [0165]); and transmitter, that transmits, to the BS, aperiodic CSI reporting based on measurement of interference based on the IMRs are the aperiodic IMRs (the eNB may configure aperiodic IMR for a UE, request aperiodic CSI feedback from the UE and the UE can feedback aperiodic CSI report based on the IMR measurement, Para [0172]); but a timing offset between the aperiodic CSI request and the transmitted CSI-RS, see Para [0235] and Fig. 7-9 or Fig. 3/6/7 from provisional application 62/180,624 and the aperiodic CSI-RS indication may be transmitted in sub-frame n and the aperiodic CSI-RS may be transmitted in sub-frame n+p, Para [0204-205], where the CSI-RS indication is transmitted with the aperiodic CSI request, Para [0235]; and does not explicitly disclose measuring, with the UE, the NZP CSI-RS nor a second timing offset between the trigger request is transmitted and a time when the IMR is transmitted.  Etemad discloses a CSI process where a UE measures quality of a channel using NZP-CSI-RS, Para [0027], NZP CSI-RS resources can also be used for interference measurements instead of ZP CSI-RS resources in addition to being used for channel measurements, Para [0023].  Therefore the second timing offset is the same period as the first timing offset as some of the NZP CSI-RS resources are interference resources (IMR); and the references do not explicitly disclose the resources of the NZP CSI-RS and the IMRs are configured separately. Prasad explicitly discloses the BS configures several NZP CSI-RS resources for a UE and can also configure a separate resource for interference measurement, Para [0025].  
Regarding claim 29, Kim discloses a base station (BS) comprising: a transmitter that transmits, to a user equipment (UE), to the UE, a trigger request (eNB configures aperiodic IMR and makes a request for CSI feedback from UE, Para [0172]), and transmitting Interference Measurment Resources (IMRs) that are aperiodic IMRs or periodic IMRs (the eNB informs the UE IMR configurations which can be periodic IMRs or aperiodic IMRs, Para [0165]); and receiver that receives, from the UE, aperiodic CSI reporting based on measurement of interference based on the IMRs are the aperiodic IMRs (the eNB may configure aperiodic IMR for a UE, request aperiodic CSI feedback from the UE and the UE can feedback aperiodic CSI report based on the IMR measurement, Para [0172]); but does not disclose transmitting from the BS to the UE, a timing offset between a time when the trigger request that triggers to perform an aperiodic CSI-RS reporting is transmitted and a time when a NZP CSI-RS is transmitted nor applying the timing offset.  Yum a timing offset between the aperiodic CSI request and the transmitted CSI-RS, see Para [0235] and Fig. 7-9 or Fig. 3/6/7 from provisional application 62/180,624 and the aperiodic CSI-RS indication may be transmitted in sub-frame n and the aperiodic CSI-RS may be transmitted in sub-frame n+p, Para [0204-205], where the CSI-RS indication is transmitted with the aperiodic CSI request, Para [0235]; and does not explicitly disclose measuring, with the UE, the NZP CSI-RS nor a second timing offset between the trigger request is transmitted and a time when the IMR is transmitted.  Etemad discloses a CSI process where a UE measures quality of a channel using NZP-CSI-RS, Para [0027], NZP CSI-RS resources can also be used for interference measurements instead of ZP CSI-RS resources in addition to being used for channel measurements, Para [0023].  Therefore the second timing offset is the same period as the first timing offset as some of the NZP CSI-RS resources are interference resources (IMR); and the references do not explicitly disclose the resources of the NZP CSI-RS and the IMRs are configured separately. Prasad explicitly discloses the BS configures several NZP CSI-RS resources for a UE and can also configure a separate resource for interference measurement, Para [0025].   
Regarding claims 3, 23 and 31, Kim discloses the method/UE/BS according to claim 1/21/29, further comprising: notifying, with the BS, the UE of information indicating that the IMRs are aperiodic IMRs or periodic CSI-RSs (the eNB informs the UE IMR configurations which can be periodic IMRs or aperiodic IMRs, Para [0165]).
Regarding claims 4, 24 and 32, Kim discloses the method/UE/BS according to claim 1/21/29, further comprising: transmitting, from the BS to the UE, Downlink Control Information (DCI) that indicates whether the IMRs are multiplexed on resource elements (REs) (the aperiodic CSI-RS configuration is indicated through DCI, Para [0159] and the aperiodic CSI request is by DCI, Para [0172]).
Regarding claims 5 and 25, Kim discloses the method/UE according to claim 2/22, wherein when the aperiodic ZP-CSI-RS are transmitted, physical downlink shared channel (PDSCHs) are not multiplexed on the REs (zero power CSI-RS is used on REs to measure interference, Para [0134/145]).
Regarding claims 8 and 28, Kim discloses the method/UE according to claim 1/28, further comprising: notifying, with the BS, the UE of CSI feedback timing indicating when the aperiodic CSI reporting is performed (the eNB informs the UE IMR configurations which can be periodic IMRs or aperiodic IMRs, Para [0165]); and wherein the performing performs the aperiodic CSI reporting based on the CSI feedback timing (the UE can feedback aperiodic CSI report based on the IMR measurement k sub-frames later, Para [0172]).

Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive.  Applicant amends the limitations and argues the references do not disclose the amended limitations.  Applicant argues the references do not disclose the resources of the NZP CSI-RS and IMR are configured separately.  In response, this argument is moot in view of the new Prasad reference which explicitly discloses the BS configures several NZP CSI-RS resources for a UE and can also configure a separate resource for interference measurement, Para [0025].  Therefore the NZP CSI-RS and IMR resources are configured separately.    										The Applicant also argues over the limitation of the second timing offset, which is the same value as the first timing offset, being a time between the trigger request and the time IMR is transmitted.  Applicant argues Yum discloses a timing offset between an aperiodic CSI request and an aperiodic CSI-RS but not an offset between a CSI request and ZP CSI-RS.  In response, the claim does not ever mention a ZP CSI-RS anyway.  The second offset is the same as the first offset, so really only one offset between the trigger/request and the transmitted NZP CSI-RS and IMR.  Yum discloses the offset between the request and the aperiodic CSI-RS, which in this case includes NZP CSI-RS and the IMR.  Applicant argues Etemad does not disclose the NZP CSI-RS and IMR resources are configured separately but this is moot in view of Prasad reference.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461